FILED
                           NOT FOR PUBLICATION                             AUG 20 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 12-10250

              Plaintiff - Appellee,              D.C. No. 4:10-cr-02991-CKJ-
                                                 HCE-1
  v.

VERONICA GUADALUPE                               MEMORANDUM*
SANDOVAL,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                      Argued and Submitted August 15, 2013
                            San Francisco, California

Before: REINHARDT, GRABER, and HURWITZ, Circuit Judges.

       Defendant Veronica Guadalupe Sandoval appeals the district court’s denial

of a motion to suppress evidence of a large quantity of marijuana found in her

horse trailer. We review de novo the denial of the motion but review for clear




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
error the underlying findings of fact. United States v. Basher, 629 F.3d 1161, 1165

(9th Cir. 2011). We affirm.

      1. Reasonable suspicion justified the traffic stop. The officers’ testimony,

which was credited and not contradicted, established a traffic violation, which

suffices to justify a stop. United States v. Miranda-Guerena, 445 F.3d 1233, 1236

(9th Cir. 2006). The officers also had a reasonable suspicion that Defendant was

transporting drugs, based on a detailed and reliable informant’s tip.

      2. The district court did not clearly err, United States v. Washington, 490

F.3d 765, 769 (9th Cir. 2007), in finding that Defendant voluntarily consented to

the search. Several facts support the finding that she was not coerced, including

advice that Defendant could withdraw her consent at any time, her retention of the

keys to her vehicle, and the absence of potentially intimidating measures such as

handcuffs or displayed firearms.

      AFFIRMED.




                                          2